                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
SALVADOR SANCHEZ,
                                                                    ORDER
                           Plaintiff,
                                                                 19-cv-195-bbc
              v.

ANDREW HUBER, PAULINE HULSTEIN
and SETH WANTY,

                             Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
       Pro se plaintiff Salvador Sanchez is proceeding on Eighth Amendment and state law

negligence claims that: (1) correctional officer defendants Andrew Huber and Seth Wanty

failed to take reasonable measures to insure plaintiff received his medication in a timely

manner; and (2) defendant Pauline Hulstein, a nurse, refused to let plaintiff get stitches or

see a doctor for a head laceration. Before the court is defendants’ motion for partial

summary judgment on the ground that plaintiff failed to exhaust his Eighth Amendment

deliberate indifference claim against Hulstein.     Dkt. #45. Plaintiff does not oppose

defendants’ motion, admitting that defendants have met their burden of proof with respect

to exhaustion by showing that he did not raise any issue regarding medical treatment for his

head laceration in an inmate complaint. 42 U.S.C. § 1997e(a) (prisoners must exhaust all

available administrative remedies before filing lawsuit in federal court about prison

conditions); Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002) (prisoner must take

each step within administrative process required by prison).

       Accordingly, I will grant defendant’s motion for partial summary judgment and



                                             1
dismiss plaintiff’s Eighth Amendment claim against defendant Hulstein. Plaintiff will

continue to proceed on his state law negligence claim against Hulstein and all of his state and

federal claims against defendants Huber and Wanty.



                                           ORDER

       IT IS ORDERED that the motion for partial summary judgment filed by defendants

Andrew Huber, Pauline Hulstein and Seth Wanty, dkt. #45, is GRANTED. Plaintiff

Salvador Sanchez’s Eighth Amendment claim against defendant Hulstein is DISMISSED

without prejudice for plaintiff’s failure to exhaust his administrative remedies.

       Entered this 7th day of January, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge




                                              2
